Citation Nr: 0521572	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  04-09 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by left shoulder pain, claimed as an undiagnosed 
illness resulting from service in the Persian Gulf War.

2.  Entitlement to service connection for a disability 
manifested by left wrist pain, claimed as an undiagnosed 
illness resulting from service in the Persian Gulf War.

3.  Entitlement to service connection for a disability 
manifested by right wrist pain, claimed as an undiagnosed 
illness resulting from service in the Persian Gulf War.

4.  Entitlement to service connection for a disability 
manifested by muscle spasms throughout the body, claimed as 
an undiagnosed illness resulting from service in the Persian 
Gulf War.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to September 
1992.  He served in the Southwest Asia theater of operations 
from December 1990 to May 1991.

These matters come to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The claim of entitlement to service connection for left 
shoulder pain as a manifestation of an undiagnosed illness 
resulting from service in the Persian Gulf War is not 
supported by objective indications of a chronic disability 
affecting the left shoulder.

3.  The claim of entitlement to service connection for left 
wrist pain as a manifestation of an undiagnosed illness 
resulting from service in the Persian Gulf War is not 
supported by objective indications of a chronic disability 
affecting the left wrist.

4.  The claim of entitlement to service connection for right 
wrist pain as a manifestation of an undiagnosed illness 
resulting from service in the Persian Gulf War is not 
supported by objective indications of a chronic disability 
affecting the right wrist.

5.  The claim of entitlement to service connection for muscle 
spasms throughout the body as a manifestation of an 
undiagnosed illness resulting from service in the Persian 
Gulf War is not supported by objective indications of a 
chronic disability affecting the muscles.


CONCLUSIONS OF LAW

1.  A disorder manifested by pain in the left shoulder was 
not incurred in or aggravated by active service, nor may the 
disorder be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2004).

2.  A disorder manifested by pain in the left wrist was not 
incurred in or aggravated by active service, nor may the 
disorder be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2004).

3.  A disorder manifested by pain in the right wrist was not 
incurred in or aggravated by active service, nor may the 
disorder be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2004).

4.  A disorder manifested by muscle spasms throughout the 
body was not incurred in or aggravated by active service, nor 
may the disorder be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO has granted service connection for disabilities in 
both knees, the ankles, the hands, the right shoulder, and 
both hips based on either direct service incurrence or as an 
undiagnosed illness resulting from service in the Persian 
Gulf War.  The RO also granted service connection for post-
traumatic stress disorder (PTSD) due to stressors that 
occurred when the veteran was serving in the Persian Gulf.  
In addition to those disabilities the veteran claims to have 
pain in the left shoulder and both wrists and muscle spasms 
throughout his body that are manifestations of Gulf War 
Syndrome.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform him of which information and evidence, if 
any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2004).

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in August 2002 and March 
2005 by informing him of the specific evidence required to 
establish service connection.  The RO also informed him of 
the information and evidence that he was required to submit, 
the evidence that the RO would obtain on his behalf, and the 
need to advise VA of or submit any additional evidence that 
was relevant to his claim.  The RO informed him that although 
VA would make reasonable efforts to obtain the evidence he 
identified, it was ultimately his responsibility to provide 
the evidence in support of his claim.

The veteran has also been provided a copy of the appealed 
rating decision, a statement of the case, and a supplemental 
statement of the case.  In these documents the RO notified 
him of the law and governing regulations, the reasons for the 
determinations made regarding his claim, and the need to 
submit medical evidence that established entitlement to 
service connection.  The RO also informed him of the 
cumulative evidence previously provided to VA or obtained by 
VA on his behalf, and any evidence he identified that the RO 
was unable to obtain.  The Board finds that in all of these 
documents the RO informed him of the evidence he was 
responsible for submitting, and what evidence VA would obtain 
in order to substantiate his claim.  Quartuccio, 16 Vet. 
App. at 187.

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the RO.  
In the August 2002 notice the RO informed the veteran of the 
evidence needed to show entitlement to service connection, 
but in the notice the RO referred only to the claim for 
service connection for the left shoulder disability and 
muscle spasms; the RO neglected to include a reference to the 
wrists.  Not until the notice was issued in March 2005, 
following the March 2003 decision, did the RO include a 
reference to the wrists.

The Court has also held that an error in the adjudicative 
process is not prejudicial unless it "affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103, 
120 (2005), motion for review en banc denied (May 27, 2005).  
The Board finds in this case that the RO's failure to notify 
the veteran of the evidence needed to substantiate his claim 
pertaining to the wrists until March 2005 is not prejudicial 
to him.  He has filed multiple claims for service connection 
for disabilities claimed to be due to an undiagnosed illness, 
and in March 2001 and August 2002 he was fully informed of 
the evidence needed to establish service connection based on 
that provision of the law.  He was given the opportunity 
following the March 2005 notice to submit evidence or to 
identify evidence for the RO to obtain, but did not do so.  
The delay in issuing the notice pertaining to the wrists did 
not, therefore, affect the essential fairness of the 
adjudication.

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c) (2004).  

The RO has obtained the veteran's service medical records, 
and the VA treatment records he identified.  The RO also 
provided him a VA medical examination in March 2003.  The 
veteran provided testimony before the RO's Decision Review 
Officer in October 2004.  He has been given the opportunity 
to submit evidence and argument, and has done so.  He has not 
alluded to the existence of any other evidence that is 
relevant to his claim.  The Board concludes that all relevant 
data has been obtained for determining the merits of his 
claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
See 38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 
15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2004).

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303 
(2004).

VA is authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 
10 percent or more prior to December 31, 2006.  Compensation 
is payable under these provisions if by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other disability determined 
by VA to meet these criteria; or any diagnosed illness found 
by VA to warrant a presumption of service connection.

"Objective indications of a qualifying chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  "Chronic" is defined as a disability 
existing for six months or more, or a disability that 
exhibits intermittent episodes of improvement and worsening 
over a six-month period.  Compensation is not payable under 
these provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia theater of operations.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2004).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2004).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.


	
Analysis

The veteran's service medical records indicate that he was 
treated for multiple episodes of acute back strain; for 
injuries to the right hand in May 1984, April 1988, and July 
1989; and for a sprain to the right wrist in August 1989.  
The evidence does not indicate, however, that any of these 
injuries resulted in a chronic disability, nor does he so 
claim.  He contends that the pain in his left shoulder and 
both wrists and the muscle spasms throughout his body, which 
occurred following his separation from service, are 
manifestations of an undiagnosed illness resulting from his 
service in the Persian Gulf War.

The VA treatment records indicate that he received treatment 
for "joint pain," but no complaints or clinical findings 
specific to the claimed joints or muscles are documented.  He 
has undergone multiple VA examinations since he initially 
claimed entitlement to VA compensation benefits in 1996, none 
of which documented any findings pertaining to the left 
shoulder, the wrists, or muscle spasms.

During the October 2004 hearing the veteran stated that the 
pain in his left shoulder and the muscle spasms started after 
his separation from service.  He stated that although he had 
claimed service connection for pain in his hands in January 
1998, he was then told by his representative that any pain in 
his wrists would be considered as part of his hand 
disability.  He asserted that the wrists were separate from 
the hands, and that he was entitled to a separate grant of 
service connection and ratings for the bilateral wrists.  He 
claimed to have muscle spasms, which he described as 
trembling in his legs, and pain in the left shoulder and both 
wrists.

The RO provided him a VA medical examination in March 2003.  
During the examination he complained of pain and stiffness in 
the left shoulder and the wrists.  He also reported having 
muscle cramps in his arms and legs several times a month that 
lasted for up to half an hour.  Physical examination revealed 
full range of motion in the joints, no evidence of muscle 
spasms, and no other abnormalities in any of the claimed 
joints or muscles.  The examiner found that the claimed 
disabilities were manifested only by subjective symptoms, 
with no abnormal clinical or radiographic findings.  The 
examiner also found that all of the veteran's subjective 
complaints were compatible with his diagnosis of PTSD.

The veteran contends that the March 2003 examination was not 
adequate because the examiner did not consider his complaints 
of pain in determining the range of motion of the joints.  
The purpose of the examination was, however, to document any 
objective evidence of disability in the joints, not his 
subjective complaints.  The examiner noted those subjective 
complaints, but found that there were no objective clinical 
findings to support the complaints.  The Board finds, 
therefore, that the March 2003 examination is adequate for 
assessing the merits of his claim.

In accordance with 38 C.F.R. § 3.317, in order to warrant a 
grant of service connection the claim must be supported by 
objective indications of a qualifying chronic disability.  
The examiner in March 2003 found no clinical signs of 
disability, and the veteran has not alluded to the existence 
of any evidence of non-medical indicators that are capable of 
independent verification.  His claim for service connection 
for the left shoulder, the wrists, and muscle spasms 
throughout his body is not supported, therefore, by any 
objective indications of disability in any of those joints or 
muscles.  His subjective complaint of pain and muscle cramps 
is not sufficient to establish the existence of an 
undiagnosed illness in those joints or muscles.  The Board 
finds, therefore, that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for disabilities manifested by left shoulder pain, 
left wrist pain, right wrist pain, and muscle spasms.








(continued on next page)

ORDER

The claim of entitlement to service connection for a 
disability manifested by left shoulder pain, claimed as an 
undiagnosed illness resulting from service in the Persian 
Gulf War, is denied.

The claim of entitlement to service connection for a 
disability manifested by left wrist pain, claimed as an 
undiagnosed illness resulting from service in the Persian 
Gulf War, is denied.

The claim of entitlement to service connection for a 
disability manifested by right wrist pain, claimed as an 
undiagnosed illness resulting from service in the Persian 
Gulf War, is denied.

The claim of entitlement to service connection for a 
disability manifested by muscle spasms throughout the body, 
claimed as an undiagnosed illness resulting from service in 
the Persian Gulf War, is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


